                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


TRAVIS D. WILLIAMS,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    16-cv-474-wmc
DR. SALAM SYED, et al.,

                            Defendants.


       Plaintiff Travis D. Williams, is proceeding against defendants, all employees at

Columbia Correctional Institution (“Columbia”) on First, Eighth and Fourteenth

Amendment claims related to his medical care and placement within the prison. Williams

has filed a second motion to compel (dkt. 81), complaining about defendants’ more recent

responses to his discovery requests, and he also renews his request for assistance in

recruiting counsel (dkt. 80). For the reasons that follow, I am denying the motion to

compel, and I am denying without prejudice his request for assistance in recruiting counsel.




I.     Motion to Compel (dkt. 81)

       Williams requests four categories of documents: (1) the Health Services Unit

(“HSU”) medication delivery policy sent to housing units in 2015, 2016, and 2017; (2)

logs related to medication deliveries in 2015, 2016, and 2017; (3) his behavior log report

from Columbia Correctional Institution; and (4) a Dodge Correctional Institution 2015

staffing report for non-defendant social worker Hoover.
       Defendants oppose the motion on two grounds. First, they argue that the motion

should be denied for his failure to meet and confer as required by Federal Rule of Civil

Procedure 37(a). My review of the parties’ correspondence leading up to Williams motion

indicates that while Williams may have requested a conference call about his objections to

defendants’ responses to his ninth request for production, Williams never actually specified

what he was objecting to before filing this motion.

       More substantively, defendants’ responses to Williams’s requests for the four

categories of documents have been adequate. Defendants represent that they already

produced documents responsive to paragraphs 1 and 2 (see Ex. 1006 (dkt. 84-7) at 109-

121; Ex. 1007 (dkt. 84-8) at 2572-2671); the documents Williams requested in paragraph

3 do not exist; and the documents he requested in paragraph 4 are not relevant. Williams

has no real opposition to defendants’ responses related to paragraphs 1, 2 and 3 of his

motion. Instead, in his reply he argues more broadly about how defendants have been

responding to his various other discovery requests, complaining that he’s been receiving

irrelevant documents in response to his discovery requests during this lawsuit. These

arguments, unmoored to any of the specific categories in the pending motion, do not

contradict defendants’ valid bases to decline to produce additional documents.

       As for paragraph 4, I agree with defendants that records related to the staffing at

Dodge Correctional Institution in 2015 are not relevant to Williams’ claims against the

defendants (all Columbia employees) in this lawsuit. While Williams argues that his time

at Dodge is relevant insofar as staff there concluded that he suffers from a handicap, he




                                             2
still does not explain why the employment records of Hoover would be relevant to his

claims. As such, I will not require defendants to turn over documents related to Hoover.

       Defendants have produced thousands of pages of documents related to Williams’s

physical and mental health care, defendants’ employment, and various institution and

Wisconsin Department of Corrections policies. Williams likely will remain dissatisfied

with what he has received from defendants, but the court cannot compel defendants to

produce documents that do not exist, nor will the court grant Williams unfettered access

to materials irrelevant to his claims. Accordingly, the motion is denied.




II.    Renewed Motion for Assistance in Recruiting Counsel (dkt. 80)

       Williams seeks reconsideration of my previous order denying his request for

recruitment of counsel. He argues that my prior decision denying this request was biased

against him, and he repeats that he needs counsel to assist him in conducting discovery,

and because his conditions are severely restrictive (and have recently included a several-

day power outage). I already have explained to Williams that a pro se litigant does not

have a right to counsel in a civil case, Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014),

but that a district court has discretion to assist pro se litigants in finding a lawyer to

represent them when the legal and factual difficulty of the case exceeds their ability to

prosecute it. Pruitt v. Mote, 503 F.3d 647, 649, 654-55 (7th Cir. 2007).

       I am denying Williams’s renewed motion, again without prejudice. To start, I have

no bias against Williams. Rather, in reviewing his filings and the nature of his claims, I

have concluded that he is capable of representing himself because he understands the


                                             3
applicable legal standards, he has actively engaged in discovery, and he can adequately

communicate with the court and defense counsel. Williams’s filings related to the motion

to compel in particular show that he understands the requirements of discovery and motion

practice, and he understands the nature of his claims and has been able to absorb and

respond to this court’s orders. Williams repeats his concern that various documents have

been stolen from him, complaining that I previously ignored this fact and he still needs to

recover the stolen documents. As with his motion to compel, Williams has not specified

exactly how these missing documents actually affect his ability to litigate his case. The fact

that defendants have produced several thousand pages of documents directly responsive to

his discovery requests suggests that this concern is unfounded or irrelevant. Williams has

a significant amount of documentation that should help him prove his claims, or at least

sufficient information to respond to defendants’ motion for summary judgment.

       I understand that Williams is frustrated by this result, so here is some context for

my denial. Each year more than 300 lawsuits are filed in this district by pro se plaintiffs,

the majority of whom are in state custody. In contrast, only about 30 lawyers have the

time, willingness, and expertise in civil rights litigation to accept appointments, but not all

of them volunteer to handle one new case a year. For example, between 2016 and 2017,

the court was able to locate approximately 17 volunteer lawyers to represent pro se

litigants. In doing so, those lawsuits were delayed significantly, since even a simple case is

stayed for months while the court recruits counsel for them.          To be sure, the court

continues to do its best to find new ways to recruit counsel, but the pro se litigants

requesting counsel far exceed the number of attorneys available to fill that need. I am not


                                              4
convinced that Williams needs an attorney to conduct discovery for him or to handle the

dispositive motion phase of this lawsuit. If any of his claims survive summary judgment

and he proceeds to trial, then Williams may renew his motion at that time. So that there

is no misunderstanding, many pro se prisoner plaintiffs do end up representing themselves

at jury trials on their lawsuits. We will see what happens in this case.




                                          ORDER

       IT IS ORDERED that:

       1. Plaintiff Travis Williams’ motion to compel (dkt. 81) is DENIED.

       2. Plaintiff’s renewed motion for assistance in recruiting counsel (dkt. 80) is

          DENIED without prejudice.


       Entered this 25th day of June, 2019.

                                          BY THE COURT:

                                          /s/
                                          _______________________
                                          STEPHEN L. CROCKER
                                          Magistrate Judge




                                              5
